 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10     Chris Langer,                           Case No. '19CV2146 W       BGS
11                Plaintiff,
                                               Complaint For Damages And
12        v.                                   Injunctive Relief For Violations
                                               Of: American’s With Disabilities
13     David M. Wolpe, in individual and       Act; Unruh Civil Rights Act
       representative capacity as trustee of
14     The Canterbury 2008 Irrevocable
       Trust dated May 22, 2008; and Does
15     1-10,
16                Defendants.
17
18         Plaintiff Chris Langer complains of David M. Wolpe, in individual and
19   representative capacity as trustee of The Canterbury 2008 Irrevocable Trust
20   dated May 22, 2008; and Does 1-10 (“Defendants”), and alleges as follows:
21
22
       PARTIES:
23
       1. Plaintiff is a California resident with physical disabilities. He is a
24
     paraplegic who cannot walk and who uses a wheelchair for mobility. He has
25
     a specially equipped van with a ramp that deploys out of the passenger side of
26
     his van and he has a Disabled Person Parking Placard issued to him by the
27
     State of California.
28


                                           1

     Complaint
 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.2 Page 2 of 7




 1     2. Defendant David M. Wolpe, in individual and representative capacity
 2   as trustee of The Canterbury 2008 Irrevocable Trust dated May 22, 2008,
 3   owned the real property located at or about 988 Civic Center Drive, Vista,
 4   California, in July 2019.
 5     3. Defendant David M. Wolpe, in individual and representative capacity
 6   as trustee of The Canterbury 2008 Irrevocable Trust dated May 22, 2008, owns
 7   the real property located at or about 988 Civic Center Drive, Vista, California,
 8   currently.
 9     4. Plaintiff does not know the true names of Defendants, their business
10   capacities, their ownership connection to the property and business, or their
11   relative responsibilities in causing the access violations herein complained of,
12   and alleges a joint venture and common enterprise by all such Defendants.
13   Plaintiff is informed and believes that each of the Defendants herein, including
14   Does 1 through 10, inclusive, is responsible in some capacity for the events
15   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
16   will seek leave to amend when the true names, capacities, connections, and
17   responsibilities of the Defendants and Does 1 through 10, inclusive, are
18   ascertained.
19
20     JURISDICTION & VENUE:
21     5. The Court has subject matter jurisdiction over the action pursuant to 28
22   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
23   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
24     6. Pursuant to supplemental jurisdiction, an attendant and related cause of
25   action, arising from the same nucleus of operative facts and arising out of the
26   same transactions, is also brought under California’s Unruh Civil Rights Act,
27   which act expressly incorporates the Americans with Disabilities Act.
28     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is


                                             2

     Complaint
 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.3 Page 3 of 7




 1   founded on the fact that the real property which is the subject of this action is
 2   located in this district and that Plaintiff's cause of action arose in this district.
 3
 4     FACTUAL ALLEGATIONS:
 5     8. Plaintiff went to the property to visit the Rancho Vista Market in July
 6   2019 with the intention to avail himself of its goods or services and to assess
 7   the business for compliance with the disability access laws.
 8     9. Rancho Vista Market is a facility open to the public, a place of public
 9   accommodation, and a business establishment.
10     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
11   to provide accessible parking.
12     11. On information and belief the defendants currently fail to provide
13   accessible parking.
14     12. Moreover, on the date of the plaintiff’s visit, the defendants failed to
15   provide accessible paths of travel from the parking lot to the entrance of
16   Rancho Vista Market.
17     13. On information and belief the defendants currently fail to provide
18   accessible paths of travel from the parking lot to Rancho Vista Market.
19     14. Plaintiff personally encountered these barriers.
20     15. By failing to provide accessible facilities, the defendants denied the
21   plaintiff full and equal access.
22     16. The lack of accessible facilities created difficulty and discomfort for the
23   Plaintiff.
24     17. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     18. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                              3

     Complaint
 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.4 Page 4 of 7




 1   Department of Justice as presumably readily achievable to remove and, in
 2   fact, these barriers are readily achievable to remove. Moreover, there are
 3   numerous alternative accommodations that could be made to provide a greater
 4   level of access if complete removal were not achievable.
 5     19. Plaintiff will return to Rancho Vista Market to avail himself of its goods
 6   or services and to determine compliance with the disability access laws once
 7   it is represented to him that Rancho Vista Market and its facilities are
 8   accessible. Plaintiff is currently deterred from doing so because of his
 9   knowledge of the existing barriers and his uncertainty about the existence of
10   yet other barriers on the site. If the barriers are not removed, the plaintiff will
11   face unlawful and discriminatory barriers again.
12     20. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff
15   will amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     22. Under the ADA, it is an act of discrimination to fail to ensure that the


                                              4

     Complaint
 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.5 Page 5 of 7




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6                or procedures, when such modifications are necessary to afford
 7                goods,    services,   facilities,   privileges,     advantages,   or
 8                accommodations to individuals with disabilities, unless the
 9                accommodation would work a fundamental alteration of those
10                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15                maximum extent feasible, the altered portions of the facility are
16                readily accessible to and usable by individuals with disabilities,
17                including individuals who use wheelchairs or to ensure that, to
18                the maximum extent feasible, the path of travel to the altered area
19                and the bathrooms, telephones, and drinking fountains serving the
20                altered area, are readily accessible to and usable by individuals
21                with disabilities. 42 U.S.C. § 12183(a)(2).
22     23. When a business provides parking for its customers, it must provide
23   accessible parking.
24     24. Here, accessible parking has not been provided.
25     25. When a business provides paths of travel, it must provide accessible
26   paths of travel.
27     26. Here, accessible paths of travel have not been provided.
28     27. The Safe Harbor provisions of the 2010 Standards are not applicable


                                            5

     Complaint
 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.6 Page 6 of 7




 1   here because the conditions challenged in this lawsuit do not comply with the
 2   1991 Standards.
 3     28. A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily
 5   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6     29. Here, the failure to ensure that the accessible facilities were available
 7   and ready to be used by the plaintiff is a violation of the law.
 8
 9   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
10   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
11   (Cal. Civ. Code § 51-53.)
12     30. Plaintiff repleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15   that persons with disabilities are entitled to full and equal accommodations,
16   advantages, facilities, privileges, or services in all business establishment of
17   every kind whatsoever within the jurisdiction of the State of California. Cal.
18   Civ. Code §51(b).
19     31. The Unruh Act provides that a violation of the ADA is a violation of
20   the Unruh Act. Cal. Civ. Code, § 51(f).
21     32. Defendants’ acts and omissions, as herein alleged, have violated the
22   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
23   Plaintiff’s rights to full and equal use of the accommodations, advantages,
24   facilities, privileges, or services offered.
25     33. Because the violation of the Unruh Civil Rights Act resulted in
26   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
27   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
28   55.56(a)-(c).)


                                              6

     Complaint
 Case 3:19-cv-02146-W-BGS Document 1 Filed 11/08/19 PageID.7 Page 7 of 7




 1         PRAYER:
 2         Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: November 7, 2019          CENTER FOR DISABILITY ACCESS
13
14
                                      By:
15
                                      ____________________________________
16
                                            Russell Handy, Esq.
17                                          Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
